Nesmith, J.
The facts admitted or proved in this case show that the defendant gave the note in suit at the request of his father, Loammi Chamberlin. It is not essential to the validity of the note that there should have been a consideration therefor, as between the father and the payee of the note.
The discharge of the subscription by the defendant, at the father’s request, constituted a good and adequate consideration for the note, so far as the defendant is concerned ; and if he has suffered he is to look to the father for his indemnity.
Under the circumstances of the case the son is presumed to have funds in his hands to indemnify him before signing at his father’s request. The defendant is not at liberty to dispute whether there he a consideration between the plaintiffs and his father. Nickerson v. Hayward, 19 Johns. 113 ; Horn v. Fuller, 6 N. H. 512. It is not essential to consider the other parts of the case. The verdict must, therefore, be set aside, and a

New trial granted.